Citation Nr: 0922183	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-03 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1990 to May 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

A hearing was held before the undersigned Veterans Law Judge 
via video conference in February 2009.  A transcript of that 
hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's IBS has been manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.


CONCLUSION OF LAW

The criteria are met for an initial rating of 30 percent for 
IBS.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.6, 4.7, 4.114 Diagnostic Code (DC) 7319 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he is entitled to a higher initial 
evaluation for his service-connected IBS.  Regarding this 
claim, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that in the case of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged rating."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this matter, the appeal arises from disagreement with the 
initial evaluation following the grant of service connection 
for IBS.  Although it appears that adequate notice was not 
provided to the Veteran prior to the December 2003 decision, 
the Veteran was provided with the notice as to the other 
issues raised.  In addition, the Court has held that were the 
underlying claim for service connection has been granted and 
there is disagreement as to downstream questions (such as the 
effective date), the claim has been substantiated and there 
is no prejudice due to inadequate (or no) notice.  Goodwin v. 
Peake, No. 05-876 (Vet. App. May 19, 2008); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).).  The Federal Circuit 
has also held that once the underlying service connection 
claim is granted there is no duty to provide notice under 
38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In any event, in September 2006, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims for increased initial ratings, to 
include as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and the claims were subsequently 
readjudicated.  VA has done everything reasonably possible to 
assist the Veteran with respect to his claim for benefits, 
such as obtaining medical records and providing VA medical 
examinations.

Service connection was established for IBS by the RO in the 
currently appealed December 2003 decision.  A 10 percent 
disability evaluation was assigned based on a review of the 
relevant contemporaneous evidence of record.  The veteran 
claims that a higher evaluation is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The words "mild," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§§ 4.2, 4.6.

The Veteran currently has a 10 percent rating for his IBS 
under 38 C.F.R. § 4.114, DC 7319.  Under DC 7319, a 10 
percent evaluation requires moderate irritable colon syndrome 
with frequent episodes of bowel disturbance with abdominal 
distress; and the highest available rating for this 
condition, 30 percent, requires severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
Id.  

The Veteran asserts that his IBS is more severe than his 
current rating reflects.  At the February 2009 hearing, the 
Veteran testified that he was experiencing diarrhea with 
alternating constipation and abdominal distress "usually 
just a lot of urgency, need to go to the restroom at 
inopportune times."  The Veteran stated that it impacted the 
performance of his duties as a law enforcement officer and 
his interactions with his family.  The Veteran stated he was 
no longer working due to his condition and was receiving 
medical retirement benefits.  See Board Hearing Transcript, 
dated February 2009. 

As the result of an October 2003 VA examination, the Veteran 
was diagnosed with, among other things, IBS.  During the 
examination, he reported that his diarrhea started over ten 
years ago but now it was almost daily with "much fecal 
urgency and associated mild abdominal cramping.  He has 
rectal pain after defecating and that lasts anywhere from one 
to three days."  See VA Gulf War examination, dated October 
2003. 

A VA examination was accomplished in October 2006, the report 
of which indicates that the Veteran reported abdominal 
cramping associated with urgency of [bowel movements] which 
happens three to four times a day, all associated with loose 
watery stools.  He related that there was no evidence of any 
mucous but there is occasional blood.  He also reported 
losing 13 pounds in approximately one month.  In addition, 
the Veteran reported experiencing daily flare ups of loose 
stool and some leakage associated with urgency, as well as 
alternating diarrhea with "one or two days of constipation... 
The alternating diarrhea and constipation is usually 
weekly."  

Physical examination revealed normal bowel sounds, no 
evidence of any active hemorrhoids or fissures, and that the 
rectum was empty with no blood or mucus noted.  See VA 
examination, dated October 2006.  The examiner diagnosed IBS 
with residual.

In asserting his claim to a higher rating, the Veteran has 
also submitted numerous lay statements regarding his IBS 
symptoms, including letters from his mother-in-law, employer, 
and coworkers.  Although a layperson is generally incapable 
of opining on matters requiring medical knowledge, 
laypersons, such as the Veteran, are competent to establish 
the presence of observable symptomology, such as diarrhea, 
pain, and discomfort.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder); and see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994). 

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

That being said, the Board finds that the evidence discussed 
above, including the Veteran's lay statements and testimony, 
sufficiently establishes that the Veteran's IBS is severe, 
manifested by diarrhea and constipation, with more or less 
constant distress.  Among other things, as discussed above, 
the Veteran has reported daily bouts of diarrhea, and weekly 
bouts of constipation, and has related that it impacted his 
ability to remain employed.  Thus, a 30 percent evaluation 
under DC 7319 is warranted.  

The Board has reviewed the entire record and finds that a 30 
percent evaluation is warranted throughout the entire appeal 
period.  Thus, the Board has concluded that a staged rating 
is not warranted.  Fenderson, supra.

The Board notes that a 30 percent evaluation is the highest 
available rating under DC 7319.  The Board also notes that 
the evidence of record does not present such an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis, prior to December 2007 (when a total rating 
for compensation purposes based on individual unemployability 
was established).  See 38 C.F.R. § 3.321(b)(1) (2001). 


ORDER

Entitlement to an initial rating of 30 percent for irritable 
bowel syndrome is granted, subject to controlling regulations 
applicable to the provision of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


